DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
This Office Action is in response to the applicant’s amendment filed on 01/15/2021.  Examiner acknowledged that claims 1, 7, 10 and 16 are amended; claims 3-6 and 12-15 are withdrawn. Currently, claims 1-2, 7-11 and 16-18 are pending.
Claims 1 and 10 are allowable. The restriction requirement between Species I-IV , as set forth in the Office action mailed on 06/02/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/02/2020 is withdrawn.  Claims 3-6 and 12-15, directed to Species II-IV is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Replacement Drawing(s) is/are requires to clarify how the signal execution module converts input power from AC-DC as well as filtering the DC power to match required power of the lighting apparatus while also receiving PWM signals from the PWM signal generation unit.
In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims 1-18 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
"…a signal execution module, connected to the signal processing module, configured to convert an alternating current input power source into a direct current power source, and configured to filter the direct current power source, such that the filtered direct current power source matches a required power source of the lighting apparatus…a PWM signal generation unit, connected to the data comparison unit and the signal execution module, and configured to convert the digital control signal into the PWM signal…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 1, (claims 2-9 are allowed as being dependent on claim 1).
"…a signal execution module, connected to the signal processing module, configured to convert an alternating current input power source into a direct current power source, and configured to filter the direct current power source, such that the filtered direct current power source matches a required power source of the lighting apparatus…a PWM generation unit, connected to the data comparison unit and the signal execution module, and configured to convert the digital control signal into the PWM signal…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 10, (claims 11-18 are allowed as being dependent on claim 10).
US 2014/0300274).
Acatrinei discloses a light fixture with pulse width modulation and feedback for comparing data signal against a reference value.  However, Acatrinei fails to disclose a signal execution module, connected to the signal processing module, configured to convert an alternating current input power source into a direct current power source, and configured to filter the direct current power source, such that the filtered direct current power source matches a required power source of the lighting apparatus…a PWM signal generation unit, connected to the data comparison unit and the signal execution module, and configured to convert the digital control signal into the PWM signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008.  The examiner can normally be reached on Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Henry Luong/Primary Examiner, Art Unit 2844